 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1555 
In the House of Representatives, U. S.,

July 26, 2010
 
RESOLUTION 
Permitting individuals to be admitted to the Hall of the House in order to document the improved accessibility of the Hall of the House. 
 
 
That the Speaker, in consultation with the minority leader, may designate individuals to be admitted to the Hall of the House and the rooms leading thereto in order to document the improved accessibility of the Hall of the House. 
 
Lorraine C. Miller,Clerk.
